


Exhibit 10.1
 
Without Prejudice and Subject to Contract
 
COMPROMISE AGREEMENT
 
 
between
 
 
WILLIS LIMITED
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 
and
 
GRAHAME JOHN MILLWATER
 


 


 

Weil, Gotshal & Manges
 
110 Fetter Lane   London   EC4A 1AY
Tel: +44 (0) 20 7903 1000   Fax: +44 (0) 20 7903 0990
 
www.weil.com
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

        Page
1
INTERPRETATION
   
1
2
TERMINATION AND ARRANGEMENTS PRIOR TO TERMINATION
   
2
3
OBLIGATIONS OF THE COMPANY AND THE PARENT COMPANY
   
4
4
TAX
   
5
5
EMPLOYEE’S FURTHER OBLIGATIONS
   
5
6
WAIVER OF CLAIMS
   
7
7
CONFIDENTIALITY AND ANNOUNCEMENTS
   
9
8
SUBJECT TO CONTRACT AND WITHOUT PREJUDICE
   
10
9
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS
   
10
10
VARIATION
   
10
11
COUNTERPARTS
   
10
12
THIRD PARTY RIGHTS
   
10
13
GOVERNING LAW AND JURISDICTION
   
10

 
 
SCHEDULE 1  CLAIMS
     
 
 
11
SCHEDULE 2  ADVISER’S CERTIFICATE
     
14
SCHEDULE 3  EMPLOYMENT CONTRACT
     
15
SCHEDULE 4  CONSULTANCY AGREEMENT
   
16
SCHEDULE 5  SECOND COMPROMISE AGREEMENT
   
17
SCHEDULE 6  EXTERNAL ANNOUNCEMENT
   
18



i 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on 21 December 2011 between the following parties:
 
(1)  
WILLIS LIMITED incorporated and registered in England and Wales with registered
number 00181116 whose registered office is at 51 Lime Street, London EC3M 7DQ
(the “Company”);

 
(2)  
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY incorporated and registered in
Ireland whose registered office is at Grand Mill Quay, Barrow Street, Dublin 4,
Ireland (the “Parent Company”); and

 
(3)  
GRAHAME JOHN MILLWATER of Sandilands, Sandwich Bay, Kent CT13 9PU (the
“Employee”).

 
 
WHEREAS

 
(A)  
The Employee has been employed by the Company since 9 September 1985, most
recently as President, Willis Group Holdings plc and Chairman & CEO, Willis
Global under a contract dated 13 March 2007 (the “Employment Contract”), a copy
of which is attached at Schedule 3 to this Agreement.

 
(B)  
The Employee’s employment with the Company will terminate on the Termination
Date (as defined below).

 
(C)  
The Employee is deemed, under this agreement, to have served notice from the
date of this Agreement in accordance with the provisions of the Employment
Contract.

 
(D)  
The parties have entered into this Agreement to record and implement the terms
on which they have agreed to settle any claims which the Employee has or may
have in connection with his employment or its termination against the Company or
any Group Company (as defined below) or any of their directors, officers and/or
employees whether or not those claims are, or could be, in the contemplation of
the parties at the time of signing this Agreement, and including, in particular,
any statutory complaints which the Employee has raised or raises in this
Agreement.

 
(E)  
The parties intend this Agreement to be an effective waiver of any such claims
and to satisfy the conditions in relation to compromise agreements in the
relevant legislation.

 
(F)  
The Company enters into this Agreement for itself and as agent and trustee for
all Group Companies and it is authorised to do so.  It is the parties’ intention
that each Group Company and each of their directors, officers and/or employees
should be able to enforce any rights it has under this Agreement, subject to and
in accordance with the Contracts (Rights of Third Parties) Act 1999.

 
AGREED TERMS
 
1  
INTERPRETATION

 
1.1  
The definitions in this clause apply in this Agreement.

 
“Adviser” means Ian Hunter of Bird & Bird LLP.
 
“Board” means the board of directors of the Company (including any committee of
the board duly appointed by it).
 
“Confidential Information” means all information in whatever form (including,
without limitation, in written, oral, visual or electronic form or on any
magnetic or optical disk or
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
memory and wherever located) relating to the business, products, affairs and
finances of the Company and/or any Group Company for the time being confidential
to the Company and/or any Group Company and trade secrets including, without
limitation, technical data and know-how relating to the business of the Company
and/or any Group Company or any of their suppliers, clients, customers, agents,
distributors, shareholders or management, whether or not such information (if in
anything other than oral form) is marked confidential.
 
“Copies” means copies or records of any Confidential Information in whatever
form (including, without limitation, in written, oral, visual or electronic form
or on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.
 
 “Group Company” means the Company, the Parent Company, any company of which the
Company or the Parent Company is a Subsidiary (its holding company) and any
Subsidiaries of the Company or the Parent Company or of any such holding company
and “Group” shall be construed accordingly.
 
“HMRC” means Her Majesty’s Revenue & Customs and, where relevant, any
predecessor body which carried out part of its functions.
 
“Pre-Contractual Statement” means any undertaking, promise, assurance,
statement, representation, warranty or understanding (whether in writing or not)
of any person (whether party to this Agreement or not) relating to the
Employee’s employment under this Agreement other than as expressly set out in
this Agreement or any documents referred to in it.
 
“Subsidiary” means in relation to a company (a holding company) a subsidiary as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee and any other company which is a subsidiary (as so
defined) of a company which itself is a subsidiary of such a holding company.
 
“Termination Date” means 31 December 2012.
 
1.2  
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.

 
1.3  
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 
1.4  
A reference to one gender includes a reference to the other gender.

 
1.5  
The schedules to this Agreement form part of (and are incorporated into) this
Agreement.

 
2  
TERMINATION AND ARRANGEMENTS PRIOR TO TERMINATION

 
2.1  
Subject to the other provisions of this Agreement, the Employee accepts and
confirms that he has served notice in accordance with the Employment Agreement
and that his employment with the Company (and any other Group Companies) shall
terminate on the Termination Date.

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2  
Notwithstanding any provision of the Employment Contract, for any period between
the date of this Agreement and the Termination Date (the “Notice Period”), the
Company shall not be obliged to provide the Employee with work and the Company
may, at its absolute discretion, take one or more of the following steps in
respect of all or part of the Notice Period:

 
(a)  
require that the Employee either attend or remain away from any place of
business of any Group Company;

 
(b)  
require that the Employee performs such duties for the Group and provide the
Group with such information as the Company may, at its discretion, reasonably
require and, during any period during which the Employee is required not to
perform any duties for the Company or any other Group Company, the Employee
shall be deemed to be taking any accrued but unused holiday entitlement;

 
(c)  
require that the Employee shall not have access to the information technology
systems of the Company or any Group Company; and/or

 
(d)  
require that the Employee shall not contact or deal with (or attempt to contact
or deal with) any officer, employee, consultant, client, customer, supplier,
agent, distributor, shareholder, adviser or other business contact of the
Company or any Group Company other than a member of the Board or the board of
directors of the Parent Company save that nothing shall prevent the Employee
contacting any of the forgoing in a purely social context or for the purpose of
securing alternative employment after the Termination Date,
 

 
provided, without prejudice to the Company’s rights set out above, that it is
anticipated that the Employee shall be required to attend the premises of the
Group and perform duties during the month of January 2012 but that he shall only
be required to attend the premises of the Group and perform duties for the Group
from time to time during the remainder of the Notice Period.
 
2.3  
The Employee shall, with effect from the end of the day on 31 December 2011,
resign from any directorship, office, trusteeship and/or other position that he
holds in or on behalf of the Company and any other Group Company.  The Employee
shall immediately do all such acts and things as the Company may require to
effect his resignation from all such offices and any other offices to which he
was appointed in connection with or by reason of his employment by the Company
and the Employee irrevocably appoints the Company to be his attorney in his name
and on his behalf to sign, executive or do any such instrument or thing and
generally to use his name in order to give the Company (or its nominee) the full
benefit of the provisions of this clause 2.3.  Having resigned as a director of
the Company and (as applicable) any other Group Company, the Employee will not
conduct himself in any way which is inconsistent with having surrendered his
authority, whether in matters of the internal administration of any Group
Company or externally and will not, from the end of the day on 31 December 2011,
represent himself as being a director of any Group Company or, from the
Termination Date, from being employed by or connected with any Group Company
save in relation to the Consultancy Agreement (as defined in clause 2.4 below).

 
2.4  
It is a requirement and condition of this Agreement that the Employee and the
Company shall, on the date following the Termination Date or as soon as
practicable after the Termination Date, execute an agreement (the “Consultancy
Agreement”) in the form attached as Schedule 4 to this Agreement and the
Employee shall comply in full with the provisions of the Consultancy Agreement.

 
2.5  
It is a requirement and condition of this Agreement that, if requested to do so
by the Company, the Employee, the Company and the Parent Company shall, on or as
soon as practicable after the Termination Date, execute an agreement (the
“Second Compromise

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Agreement”) in the form attached as Schedule 5 to this Agreement together with
the duly executed Adviser’s certificate set out in Schedule 2 to the Second
Compromise Agreement.

 
3  
OBLIGATIONS OF THE COMPANY AND THE PARENT COMPANY

 
3.1  
The Company shall:

 
3.1.1  
pay the Employee his base salary (including salary supplement) up to the
Termination Date in the usual way; and

 
3.1.2  
provide to the Employee his contractual benefits (other than any bonuses save as
provided in this Agreement) in the usual way up to the Termination Date.

 
3.2  
The Employee shall, up to the Termination Date, remain entitled to participate
in such share option plans and restricted stock unit plans as he currently
participates in subject to and in accordance with the rules of such plans and
any relevant grant documentation (in each case as amended from time to time) it
being acknowledged and agreed that no new grants or awards will be made to the
Employee under any such plans and it being acknowledged that the Compensation
Committee of the Parent Company has agreed that, subject to the Employee’s
compliance in all material respects with the terms of this Agreement, it will:

 
 
3.2.1  
subject to the other terms of the Employee’s Option Agreement dated 5 May 2009,
exercise its discretion under Section 3.2(d) of that agreement to determine that
the Option (as defined in that agreement) over Earned Performance Shares (as
defined in that agreement) that have not vested and become exercisable at the
Termination Date shall become exercisable; and

 
3.2.2  
subject to the other terms of the Employee’s Option Agreement dated 6 May 2008
(as amended on 21 October 2008), exercise its discretion under Section 3.2(c) of
that agreement to determine that the Option (as defined in that agreement) over
Earned Performance Shares (as defined in that agreement) that have not vested
and become exercisable at the Termination Date shall become exercisable,

 
it being acknowledged and agreed that, as a condition of the Employee’s grants
under the option and restricted stock unit schemes, the Employee agreed to
account for any secondary National Insurance contributions arising in the
exercise of such options and/or entitlements.
 
3.3  
Subject to and conditional upon the Employee’s compliance with the terms of this
Agreement, the Company shall pay to the Employee an unrestricted cash sum for
his 2011 Annual Incentive Payment of £885,000 on or around 31 March 2012 and the
Company shall also exercise its discretion in respect of the Employee’s 2010
Annual Incentive Payment to treat the Employee as retiring and, therefore, not
to require repayment of any pro rata portion of the Employee’s 2010 Annual
Incentive Payment.

 
3.4  
The Employee shall submit his expenses claims prepared in the usual way before
the Termination Date and the Company shall reimburse the Employee for any such
expenses properly incurred prior to the Termination Date in the usual way.  Any
expenditure incurred by the Employee on his Company credit card or otherwise
incurred by the Employee for which the Company or any Group Company is otherwise
liable and, in each case, which was not properly incurred by him on the Group’s
business or for which he cannot produce appropriate receipts will be deducted
from the Employee’s salary payments and/or from any of the payments due to the
Employee including (but not limited to) the payments referred to in clauses 3.1
and 3.3.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.5  
The Company shall reimburse any reasonable expenses incurred by the Employee
after the Termination Date as a consequence of complying with his obligations
under clause 5.6,

 
provided that such expenses are approved in advance by the Company and provided
that the Employee provides such evidence of such expenses as the Company may
reasonably require

 
3.6  
The Company shall discharge the Employee’s legal costs incurred wholly in
connection with his claim against the Company arising out of the termination of
his employment in the total amount of £15,000 plus VAT by means of a payment
directly to the employee’s solicitors, Bird and Bird LLP within 28 days of the
day on which the Company’s solicitors receive the Adviser’s Certificate.

 
3.7  
The Company will maintain in force on a continuing basis for six years from the
Termination Date directors and officers liability insurance providing the
Employee with not less than the level of cover maintained in force for the other
directors of the Company in order to protect the Employee from claims in respect
of the period during which the Employee was a director of any of the Group
Companies.

 
 
4  
TAX

 
4.1  
The payments and/or benefits in clauses 3.1, 3.2 and/or 3.3 shall be subject to
any tax, National Insurance contributions and/or other deductions and/or
withholdings that the Group is obliged by law to pay or deduct.  However, the
Employee hereby agrees to be responsible for the payment of any further tax,
National Insurance contributions and other statutory deductions as required by
law (whether the same are payable in the United Kingdom or elsewhere) in respect
of all and any part of the payments in clauses 3.1, 3.2 and/or 3.3 and to
indemnify each and every Group Company (and to keep each and every Group Company
indemnified on a continuing basis) against all liabilities to taxation, National
Insurance contributions or statutory deductions including any interest, fines,
penalties, surcharges, costs and expenses (the “Excess Tax”) which they may
incur in respect of all and any part of the payments and/or benefits in
clauses 3.1, 3.2 and/or 3.3 save:

 
4.1.1  
to the extent that any such interest, fines, penalties, surcharges, costs or
expenses arises out of the failure of the Company or any other Group Company to
respond promptly to any relevant tax authority demand for allegedly unpaid tax
and/or other statutory deductions or arise out of its or their failure to
account to any relevant tax authority for deductions which have been made by
them; and/or

 
4.1.2  
that this clause 4.1 shall not confer any right on any Group Company to recover
secondary class 1 or class 1A National Insurance contributions to the extent
that recovery of the same are prohibited by law.

 
4.2  
Before making any further payment of tax, Excess Tax or other statutory
deductions in relation to payments and/or benefits in clauses 3.1, 3.2 and/or
3.3, the Company will inform the Employee as soon as reasonably possible of the
body claiming that the payment is due, provide the Employee with all
documentation relating to the claim as soon as is reasonably practicable,
consult with the Employee regarding any response to such claim and providing it
does not mean that the payment is made out of time give the Employee (or his
advisers) an opportunity to write to the relevant body disputing the claim.

 
5  
EMPLOYEE’S FURTHER OBLIGATIONS

 
5.1  
The Employee acknowledges that notwithstanding the termination of his employment
with the Company on the Termination Date, the provisions contained in:

 
5.1.1  
the Employment Contract concerning confidentiality, the post-termination
restrictive covenants set out in the paragraph in the Employment Contract
entitled “Other Obligations” and intellectual property rights; and

 
5.1.2  
any restrictions which are stated to apply after the termination of the
Employee’s employment with the Group and which are set out in any share option,
bonus, long-term incentive, other equity-based incentive or profit sharing
scheme operated by the Company or any Group Company in which the Employee has
participated,

 
shall in each case continue to apply after the Termination Date subject to and
in accordance with their terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2  
The Employee shall prior to the Termination Date, or on such earlier date as the
Company may specify, return to the Company:

 
5.2.1  
all Confidential Information and Copies;

 
5.2.2  
all property belonging to the Company and/or any Group Company including (but
not limited to) any, computer, laptop, mobile phone, security pass, keys; and

 
5.2.3  
all documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, compiled or acquired by him during his
employment with the Company or relating to the business or affairs of the
Company or any Group Company or their business contacts,

 
in the Employee’s possession or under his control to an officer or employee of
the Group as specified by the Board.
 
5.3  
The Employee shall, on to the Termination Date, or on such earlier date as the
Company may specify, and in consultation with an officer or employee of the
Group as specified by the Board delete irretrievably and/or transfer any
information relating to the business of the Company or any Group Company that he
has stored on any magnetic or optical disk or memory and all matter derived from
such sources which is in his possession or under his control outside the
premises of the Company or any Group Company.

 
5.4  
The Employee shall, if requested to do so by the Board, provide a signed
statement that he has complied fully with his obligations under clauses 5.2 and
5.3 and shall provide the Board with such reasonable evidence of compliance as
the Board may request.

 
5.5  
The Employee warrants and represents to the Company that:

 
5.5.1  
so far as he is aware, he has not at any time done or failed to do anything
which amounts or amounted to; and

 
5.5.2  
there are no circumstances of which he is aware or ought reasonably to be aware
which amount to,

 
a repudiatory breach of any express or implied term of his employment which
would (or would have) entitled the Company to terminate his employment without
notice or payment in lieu of notice.
 
5.6  
In addition to the provisions of clause 2.2, the Employee agrees to make himself
reasonably available to, and to cooperate with, the Group and/or its advisers in
any internal investigation or administrative, regulatory, judicial or
quasi-judicial proceedings at any time up to and after the Termination
Date.  The Employee acknowledges that this could involve, but is not limited to,
responding to or defending any regulatory or legal process, providing
information in relation to any such process, preparing witness statements and
giving evidence in person on behalf of the Group.

 
5.7  
The Employee acknowledges that, save as provided in this Agreement, he is not
entitled to any compensation for the loss of any rights or benefits under any
share option, bonus, long-term incentive plan, other equity-based incentive
scheme or profit sharing scheme operated by the Company or any Group Company in
which he may have participated.

 
5.8  
If the Employee commits a material breach of any provision of this Agreement or
pursues a claim against the Company or any Group Company arising out of his
employment or its termination in breach of the terms of this Agreement or
breaches any of his obligations under clause 5.9, notwithstanding the other
provisions of this Agreement and without prejudice to any other remedies the
Company and/or relevant Group Company may have, the Employee acknowledges and
agrees that the Company shall be under no further obligation under clauses 3.1,
3.2 and/or 3.3 and that, in that event, the Company shall be released from any
continuing obligations under this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
notwithstanding the other provisions of this Agreement and without prejudice to
any other remedies the Company and/or relevant Group Company may have, the
Employee acknowledges and agrees that the Company shall be under no further
obligation under clauses 3.1, 3.2 and/or 3.3 and that, in that event, the
Company shall be released from any continuing obligations under this Agreement.

 
5.9  
The Employee will not submit any grievances to the Group in relation to his
employment or its termination or otherwise and the Employee confirms that he has
not and will not make a subject access request to the Company and/or any Group
Company and/or any of its or their directors, officers and/or employees and that
he has not and will not make any claims or complaints about the Company and/or
any Group Company and/or any of its or their directors, officers and/or
employees under the Data Protection Act 1998.  The Employee further relinquishes
and agrees not to pursue either any grievance which may have been raised by him
and/or any subject access request outstanding as at the date of this Agreement
and/or any claims or complaints about the Company and/or any Group Company
and/or any of its or their directors, officers and/or employees and that all
such grievances and/or requests and/or claims or complaints shall be deemed to
have been withdrawn by the Employee as at the date of this Agreement.

 
6  
WAIVER OF CLAIMS

 
6.1  
The Employee agrees that the terms of this Agreement are offered by the Group
without any admission of liability on the part of the Company and are in full
and final settlement of all and any claims or rights of action that the Employee
has or may have against the Company or any Group Company or its officers or
employees arising out of his employment with the Company or its termination,
whether under common law, contract, statute or otherwise, whether such claims
are, or could be, known to the parties or in the contemplation at the date of
this Agreement in any jurisdiction and including but not limited to the claims
specified in Part A of Schedule 1 and Part B of Schedule 1 (each of which are
hereby intimated and waived) but excluding:

 
6.1.1  
any personal injury claims of which the Employee is not aware at the date of
this Agreement and could not reasonably be expected to be aware;

 
6.1.2  
any claim in respect of accrued pension rights; and

 
6.1.3  
any claim for payments and/or benefits due to him under this Agreement and/or to
enforce the terms of this Agreement.

 
6.2  
The Employee warrants that:

 
6.2.1  
before entering into this Agreement he received independent advice from the
Adviser as to the terms and effect of this Agreement and, in particular, on its
effect on his ability to pursue any complaint before an employment tribunal or
other court;

 
6.2.2  
the Adviser has confirmed to the Employee that he/she is a solicitor of the
Senior Courts of England and Wales who holds a current practising certificate
and that his/her firm has a policy of insurance in force covering the risk of a
claim by the Employee in respect of any loss arising in consequence of his
advice;

 
6.2.3  
the Adviser shall sign and deliver to the Company a letter in the form attached
as Schedule 2 to this Agreement;

 
 
 
 

--------------------------------------------------------------------------------

 
 
6.2.4  
before receiving the advice in relation to the claims he has against the Company
and any Group Company relating to his employment with the Company or its
termination, he disclosed to the Adviser all facts or circumstances of which he
was aware that may give rise to a claim against the Company or any Group Company
or its officers or employees and that he is not aware of any other facts or
circumstances that may give rise to any claim against the Company or any Group
Company or its officers or employees other than those claims specified in
clause 6.1 and Schedule 1;

 
6.2.5  
the only claims that he has or may have against the Company or any Group Company
or their officers or employees (whether at the time of entering into this
Agreement or in the future) relating to his employment with the Company or its
termination are specified in clause 6.1 and Schedule 1; and

 
6.2.6  
he is not aware of any personal injury claim or claim in respect of accrued
pension rights that he has or may have against any Group Company.

 
The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this Agreement.
 
6.3  
The Employee acknowledges that the conditions relating to compromise agreements
under contained in section 77(4A) of the Sex Discrimination Act 1975 (in
relation to claims under that Act and the Equal Pay Act 1970), section 147 of
the Equality Act 2010, section 72(4A) of the Race Relations Act 1976, section
288(2B) of the Trade Union and Labour Relations (Consolidation) Act 1992,
paragraph 2 of schedule 3A of the Disability Discrimination Act 1995,
section 203(3) of the Employment Rights Act 1996, regulations 35(2) and 35(3) of
the Working Time Regulations 1998, paragraph 2(2) of schedule 4 of the
Employment Equality (Religion or Belief) Regulations 2003, paragraph 2(2) of
schedule 4 of the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 12 of the schedule to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006,
section 49(4) National Minimum Wage Act 1998, section 14 Employment Relations
Act 1999; Regulation 41(4) of the Transnational Consultation and Information of
Employees Regulations 1999, Regulation 9 of the Part Time Workers (Prevention of
Less Favourable Treatment) Regulations 2000, regulation 10 of the Fixed-Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002,
Regulation 40(4) of the Information and Consultation of Employees Regulations
2004, Regulation 52 of the European Public Limited-Liability Company Regulations
2004, Regulation 18 of the Transfer of Undertakings (Protection of Employment)
Regulations 2006, and paragraph 2(2) of schedule 5 of the Employment Equality
(Age) Regulations 2006 have been satisfied.

 
6.4  
The waiver in clause 6.1 shall have effect irrespective of whether or not, at
the date of this Agreement, the Employee is or could be aware of such claims or
have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this Agreement in whole or in part
as a result of new legislation or the development of common law or equity).

 
6.5  
The Employee agrees that, except for the payments and benefits provided for in
clauses 3.1, 3.2 and 3.3 and subject to the waiver in clause 6.1 and the
provisions of clause 2.4 of this Agreement, he shall not be eligible for any
further payment from the Company or from any Group Company relating to his
employment or its termination and without limitation to the generality of the
foregoing, he expressly waives any right or claim that he has or may have to
payment of bonuses, any benefit or award programme or grant of equity interest,
or to any other benefit, payment or award he may have received had his
employment not terminated.

 
 
 
 

--------------------------------------------------------------------------------

 
 
7  
CONFIDENTIALITY AND ANNOUNCEMENTS

 
7.1  
The Employee acknowledges that, as a result of his employment with the Company,
he has had access to Confidential Information.  Without prejudice to his common
law duties and any other contractual duties and in consideration of the
non-financial obligations of the Company set out in this Agreement, the Employee
shall not (except as authorised or required by law or as authorised by the
Company or Board) at any time after the Termination Date:

 
7.1.1  
use any Confidential Information; or

 
7.1.2  
make or use any Copies; or

 
7.1.3  
disclose any Confidential Information to any person, company or other
organisation whatsoever,

 
provided that the restriction in this clause 7.1 shall not apply to any
Confidential Information which is in the public domain other than through the
Employees unauthorised disclosure.
 
7.2  
The Employee shall not, and the Company shall use its reasonable endeavours to
ensure that its directors shall not, make any adverse or derogatory comment
about the Employee or (as the case may be) the Group and its directors, officers
and/or employees or do anything which shall, or may, bring the Group, its
directors, officers and/or employees, or the Employee into disrepute.

 
7.3  
Nothing in this clause 7 shall prevent the Employee from disclosing information
which he is entitled to disclose under the sections 43A and 43B of the
Employment Rights Act 1996, provided that the disclosure is made in accordance
with the provisions of that Act and the Employee has complied with the Company’s
policy (if any) from time to time in force regarding such disclosures.

 
7.4  
The Employee and the Company agree that an external announcement in
substantially the same form as that contained in Schedule 6 shall be made in
accordance with the market disclosure obligations applicable to the Company
and/or any Group Company and the Employee shall and the Company shall use its
reasonable endeavours to ensure that any comments made to the media are in a
manner consistent with Schedule 6.

 
 
 
 

--------------------------------------------------------------------------------

 
 
8  
SUBJECT TO CONTRACT AND WITHOUT PREJUDICE

 
Notwithstanding that this Agreement is marked “without prejudice and subject to
contract”, it will, when dated and signed by all parties and accompanied by the
duly executed Adviser’s Certificate in Schedule 2 become and open and binding
agreement.
 
9  
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS

 
9.1  
Each party on behalf of itself and (in the case of the Company, as agent for any
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

 
9.1.1  
this Agreement together with any documents referred to in it constitutes the
entire agreement and understanding between the Employee and the Company and any
Group Company and supersedes any previous agreement between them relating to his
employment by the Company (which shall be deemed to have been terminated by
mutual consent);

 
9.1.2  
in entering into this Agreement neither he nor the Company nor any Group Company
has relied on any Pre-Contractual Statement; and

 
9.1.3  
the only remedy available to it for breach of this Agreement shall be for breach
of contract under the terms of this Agreement and it shall have no right of
action against any other party in respect of any Pre-Contractual Statement.

 
9.2  
Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.

 
10  
VARIATION

 
No variation of this Agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.
 
11  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.
 
12  
THIRD PARTY RIGHTS

 
No person or company (other than any Group Company and any directors, officers
and/or employees of any Group Company) shall have any rights under the Contracts
(Rights of Third Parties) Act 1999.  The terms of this Agreement may be varied,
amended or modified or this Agreement may be suspended, cancelled or terminated
by agreement in writing between the parties or this Agreement may be rescinded
(in each case), without the consent of any third party.
 
13  
GOVERNING LAW AND JURISDICTION

 
13.1  
This Agreement shall be governed by and construed in accordance with the law of
England and Wales.

 
13.2  
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
CLAIMS
 
Part A
 
1  
Any claim for wrongful dismissal or any other claim for breach of contract;

 
2  
any claim for a statutory redundancy payment pursuant to section 135 of the
Employment Rights Act 1996;

 
3  
any claim for unfair dismissal under Part X of the Employment Rights Act 1996

 
4  
any claim arising out of a contravention or an alleged contravention of Part II
of the Employment Rights Act 1996 (protection of wages including any claim for
unlawful deduction from wages pursuant to section 13 Employment Rights Act 1996
and Guarantee Payments pursuant to section 28 Employment Rights Act 1996);

 
5  
any claim in relation to the right for written statement of reasons for
dismissal pursuant to section 92 of the Employment Rights Act 1996;

 
Part B
 
6  
any claim pursuant to section 2 of the Equal Pay Act 1970 and/or sections 120
and 127 of the Equality Act 2010 arising from any act or omission relating to
sex equality described in sections 64 – 68 of the Equality Act 2010;

 
7  
any claim under or related to the Statutory Maternity Pay (General) Regulations
1986;

 
8  
any claim in relation to the right of an itemised pay statement pursuant to
section 8 of the Employment Rights Act 1996;

 
9  
any claim in relation to Sunday working for shop and betting workers pursuant to
Part IV of the Employment Rights Act 1996;

 
10  
any claim in relation to protection from suffering detriment in employment
pursuant to Part V of the Employment Rights Act 1996;

 
11  
any claim in relation to exercising the right to time off work pursuant to
Part VI of the Employment Rights Act 1996;

 
12  
any claim in relation to suspension from work pursuant to Part VII of the
Employment Rights Act 1996;

 
13  
any claim in relation to the right to take parental leave pursuant to the
Employment Rights Act 1996;

 
14  
any claim in relation to the right to request contract variation for flexible
working pursuant to section 80 of the Employment Rights Act 1996;

 
15  
any claim arising out of a contravention or alleged contravention of the Trade
Union and Labour Relations (Consolidation) Act 1992 as specified in
section 18(1)(b) of the Employment Tribunals Act 1996 (excluding a claim for
non-compliance of section 188);

 
 
 
 

--------------------------------------------------------------------------------

 
 
16  
any claim pursuant to section 63 of the Sex Discrimination Act 1975
(discrimination, harassment and victimisation on the grounds of sex, marital
status, gender re-assignment or civil partnership status);

 
17  
any claim pursuant to section 54 of the Race Relations Act 1976 (discrimination,
harassment and victimisation on the grounds of colour, race, nationality or
ethnic or national origin);

 
18  
any claim pursuant to sections 4A, 17A, or 25(8) of the Disability
Discrimination Act 1995 and/or section 120 of the Equality Act 2010 arising from
any act or omission described at sections 15, 20 and 21 (discrimination or
harassment on grounds of disability);

 
19  
any claim under the articles in schedule 1 of the Human Rights Act 1998;

 
20  
any claim pursuant to Regulation 30 Working Time Regulations 1998 (working time
or holiday pay);

 
21  
any claim under the National Minimum Wage Act 1998 (as specified in
section 18(1)(dd) of the Employment Tribunals Act 1996;

 
22  
any claim under section 11 of the Employment Relations Act 1999;

 
23  
any claim pursuant to Regulation 27 and Regulation 32 of the Transnational
Information and Consultation of Employees Regulations 1999;

 
24  
any claim under or related to the Maternity and Parental Leave etc Regulations
1999;

 
25  
any claim pursuant to Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000 (discrimination on the grounds of part time status);

 
26  
any claim pursuant to the Fixed-term Employees (Prevention of Less Favourable
Treatment) Regulations 2002 (discrimination on the grounds of fixed term
status);

 
27  
any claim pursuant to Regulation 28 of the Employment Equality (Sexual
Orientation) Regulations 2003 (discrimination, harassment on grounds of sexual
orientation);

 
28  
any claim pursuant to Regulation 28 of the Employment Equality (Religion or
Belief) Regulations 2003 (discrimination and harassment on grounds of religion
or belief);

 
29  
any claim under the Employment Act (Dispute Resolution) Regulations 2004;

 
30  
any claim pursuant to Regulation 29 or Regulation 33 of the Information and
Consultation of Employees Regulations 2004;

 
31  
any claim under section 47B of the Employment Rights Act 1996;

 
32  
any claim pursuant to Regulation 36 of the Employment Equality (Age) Regulations
2006;

 
33  
any claim in relation to failure to elect appropriate representatives or inform
or consult or any entitlement to compensation under the Transfer of Undertaking
(Protection of Employment) Regulations 2006;

 
34  
any claim under any provision of directly applicable European Law;

 
35  
any claim in respect of harassment under section 3 of the Protection from
Harassment Act 1997;

 
 
 
 

--------------------------------------------------------------------------------

 
 
36  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of direct discrimination as described at section 13 of the Equality Act 2010
because of a protected characteristic listed at section 4 of the Equality Act
2010;

 
37  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of combined discrimination as described at section 14 of the Equality Act 2010;

 
38  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of indirect discrimination as described at section 19 of the Equality Act 2010;

 
39  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of harassment as described at section 26 of the Equality Act 2010;

 
40  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of victimisation as described at section 27 of the Equality Act 2010; and

 
41  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of discrimination as described at sections 16, 17 and 18 of the Equality Act
2010.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
ADVISER’S CERTIFICATE
 
[ON HEADED NOTEPAPER OF BIRD & BIRD LLP]
 


 

 Strictly Private & Confidential – Addressee Only
20 December 2011

 
For the attention of the board of directors of
Willis Limited and Willis Group Holdings plc
℅ Ivor Gwilliams
Weil Gotshal and Manges LLP
110 Fetter Lane
London EC4A 1AY
 


 
Dear Sirs
 
I am writing in connection with the agreement between my client, Grahame John
Millwater, Willis Limited (the “Company”) and Willis Group Holdings plc (the
“Parent Company”) of 20 December 2011 (the “Agreement”) to confirm that:
 
1  
I, Ian Hunter of Bird & Bird LLP, whose address is 15 Fetter Lane, London EC4A
1JP, am a Solicitor of the Senior Courts of England and Wales who holds a
current practising certificate issued by the Solicitors Regulation Authority.

 
2  
I have given Grahame John Millwater legal advice on the terms and effect of the
Agreement and, in particular, its effect upon his ability to pursue his rights
before an employment tribunal.

 
3  
I gave the advice to Grahame John Millwater as a relevant independent adviser
within the meaning of the acts and regulations referred to at clause 6.3 of the
Agreement.

 
4  
There is now in force (and was in force at the time I gave the advice referred
to above), a policy of insurance or an indemnity provided for members of a
profession or professional body covering the risk of claim by in respect of loss
arising in consequence of the advice I have given Grahame John Millwater.

 
5  
Neither myself nor Bird & Bird LLP acted for the Company or the Parent Company
in relation to the termination of the Employee’s employment with the Company or
the Agreement.

 
Yours faithfully
 
/s/ Ian Hunter   
 
Ian Hunter
Bird & Bird LLP
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
EMPLOYMENT CONTRACT
 
[See Exhibit No. 10.2 to Willis Group Holdings Limited’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2007]


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
CONSULTANCY AGREEMENT
 
[See Exhibit No. 10.2]


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
SECOND COMPROMISE AGREEMENT
 
[See Exhibit No. 10.3]


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6
 
EXTERNAL ANNOUNCEMENT
 
[See Exhibit No. 99.1]


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS whereof this Agreement has been executed and delivered as a deed on
the date first above written.
 
 


 
   
Signed as a deed by
)
 
WILLIS LIMITED
)
 
acting by Stephen Wood, a director
)
  /s/ Stephen Wood    
in the presence of:
)
 
Name of witness:
 
Philippa Lampe
Signature of witness:
 
/s/ Philippa Lampe
Address of witness:
 
[Illegible]
   
East Sheen
   
London [Illegible]
Occupation of witness:
 
Executive Assistant Global Corporate
     
Signed as a deed by
)
 
WILLIS GROUP HOLDINGS PLC
)
 
acting by Joe Plumeri, a director
)
/s/ Joe Plumeri
in the presence of:
)
 
Name of witness:
 
Celia R Brown   
Signature of witness:
 
/s/ Celia R Brown
Address of witness:
 
Willis Group Ltd
   
200 Liberty St
   
New York, NY
Occupation of witness:
 
HR Director
     
Signed as a deed by
)
 
GRAHAME JOHN MILLWATER
)
/s/ Grahame John Millwater
in the presence of:
)
 
Name of witness:
 
David Samuels
Signature of witness:
 
/s/ David Samuels
Address of witness:
 
c/o Bird & Bird LLP
   
15 Fetter Lane
   
London [Illegible]
Occupation of witness:
 
Solicitor



